OMNIBUS AMENDMENT NO. 3
AMENDMENT NO. 3 TO RECEIVABLES SALE AGREEMENTS AND AMENDMENT NO. 11 TO SECOND
AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
          THIS OMNIBUS AMENDMENT NO. 3, dated as of April 29, 2009 (this
“Amendment”), is by and among:
     (a) Tenneco Automotive RSA Company, a Delaware corporation (“Seller”),
     (b) The Pullman Company, a Delaware corporation (“Pullman”),
     (c) Tenneco Automotive Operating Company Inc., a Delaware corporation, as
initial Servicer (“Tenneco Operating” and, together with Seller and Pullman, the
“Companies”),
     (d) Falcon Asset Securitization Company LLC, a Delaware limited liability
company as assignee of Jupiter Securitization Company LLC (“Falcon” or a
“Conduit”), and Liberty Street Funding LLC, a Delaware limited liability company
formerly known as Liberty Street Funding Corp., a Delaware corporation (“Liberty
Street” or a “Conduit”),
     (e) The Bank of Nova Scotia, a Canadian chartered bank acting through its
New York Agency, individually (together with Liberty Street, the “Liberty Street
Group”), and in its capacity as agent for the Liberty Street Group (a
“Co-Agent”), and
     (f) JPMorgan Chase, N.A., individually (the “Falcon Committed Purchaser”
and, together with Falcon, the “Falcon Group”), in its capacity as agent for the
Falcon Group (a “Co-Agent”), and in its capacity as administrative agent for the
Falcon Group, the Liberty Street Group and each Co-Agent (in such capacity,
together with its successors and assigns, the “Administrative Agent”and,
together with each of the Co-Agents, the “Agents”).
WITNESSETH:
     WHEREAS, Tenneco Operating and Seller are parties to that certain
Receivables Sale Agreement, dated as of October 31, 2000, between Tenneco
Operating, as seller, and Seller, as purchaser, and Pullman and Seller are
parties to that certain Receivables Sale Agreement, dated as of December 27,
2000, between Pullman, as seller, and Seller, as purchaser, as heretofore
amended (collectively, the “Receivables Sale Agreements”);

 



--------------------------------------------------------------------------------



 



     WHEREAS, Seller, Tenneco Operating, the Liberty Street Group, the Falcon
Group and the Agents are parties to that certain Second Amended and Restated
Receivables Purchase Agreement dated as of May 4, 2005, as heretofore amended
(the “Receivables Purchase Agreement” and, together with the Receivable Sale
Agreements, the “Agreements”);
     WHEREAS, pursuant to the Receivables Sale Agreements, the Originators have
sold, assigned, transferred, set-over and otherwise conveyed to the Seller, and
the Seller has acquired from the Originators, certain Receivables arising in
connection with the sale of goods or the rendering of services by the
Originators to, and the obligation to pay any Finance Charges by, General Motors
Corporation, Chrysler LLC and its/their respective Subsidiaries (the
“Reassignment Receivables”), all Related Security with respect to such
Reassignment Receivables and all Collections with respect to, and other proceeds
of, such Reassignment Receivables (collectively, the “Reassignment Assets”);
     WHEREAS, pursuant to the Receivables Purchase Agreement, the Seller has
sold, assigned, transferred and conveyed all of the Seller’s right, title and
interest in and to the Reassignment Assets;
     WHEREAS, the Seller has requested that the Purchasers sell, assign,
transfer and reconvey all of their right, title and interest in such
Reassignment Assets;
     WHEREAS, each of the Purchasers on the terms and conditions set forth
herein, agrees to sell, assign, transfer and reconvey all of its right, title
and interest in and to all of the Reassignment Assets;
     WHEREAS, the Originators have requested that they be permitted to purchase
the Reassignment Assets, and the Seller desires to sell, assign, transfer and
reconvey to the Originators such Reassignment Assets; and
     WHEREAS, the parties wish to amend the Agreements on the terms and subject
to the conditions hereinafter set forth.
          NOW, THEREFORE, in consideration of the premises herein contained, and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:
          1. Defined Terms. Capitalized terms used herein and not otherwise
defined shall have their meanings as attributed to such terms in the Agreements.

2



--------------------------------------------------------------------------------



 



          2. Amendments.
          2.1. The following definition in the Receivables Purchase Agreement
(and as incorporated by reference in the Receivables Sale Agreements) is hereby
amended and restated in its entirety to read as follows:
     “Receivable” means all indebtedness and other obligations owed to Seller or
an Originator (at the time it arises, and before giving effect to any transfer
or conveyance under a Receivables Sale Agreement or hereunder) or in which
Seller or an Originator has a security interest or other interest, including,
without limitation, any indebtedness, obligation or interest constituting an
account, chattel paper, instrument or general intangible, arising in connection
with the sale of goods or the rendering of services by such Originator and the
obligation to pay any Finance Charges with respect thereto; provided, however,
in no event shall the term “Receivable” include any such indebtedness or
obligations (i) owed by any Subsidiary of Tenneco Automotive at any time,
(ii) owed by Delphi Corporation or any of its Subsidiaries if originated on or
prior to October 9, 2005; or (iii) owed by General Motors Corporation, Chrysler
LLC or any of their respective Subsidiaries. Indebtedness and other rights and
obligations arising from any one transaction, including, without limitation,
indebtedness and other rights and obligations represented by an individual
invoice, shall constitute a Receivable separate from a Receivable consisting of
the indebtedness and other rights and obligations arising from any other
transaction; provided further, that any indebtedness, rights or obligations
referred to in the immediately preceding sentence shall be a Receivable
regardless of whether the account debtor or Seller treats such indebtedness,
rights or obligations as a separate payment obligation.
          2.2. Notwithstanding Amendment No. 1, Amendment No. 4 and Amendment
No. 8 to the Receivables Purchase Agreement, the Seller, the Purchasers and the
Agent hereby agree that their business understanding was that the Commitment Fee
and Unused Fee (in each case, under and as defined in the then applicable Fee
Letter) for each Group was to be computed on an amount equal to 102% of that
Group’s respective Percentage of the Purchase Limit.
          3. Reassignment of Assets.
          3.1 Subject to the Seller’s receipt of fair market value as determined
by the parties (the “Transfer Price”) in accordance with the terms hereof and
the Seller’s and Tenneco Operating’s agreements in Section 3.2 below, each of
the Purchasers does hereby sell, assign, transfer and reconvey to the Seller
without recourse, representation or warranty (other than the absence of any
adverse claim created by it) all of its right, title and interest in and to the
Reassignment Assets. The Seller hereby agrees that except as set forth above the
Seller shall have no recourse against the Agents or the Purchasers with respect
to the Reassignment Assets.
          3.2 Each of the Seller and Tenneco Operating, as servicer, agrees to
hold the Transfer Price in accordance with the provisions of the Receivables
Purchase Agreement relating to Collections and to apply the Transfer Price as
Collections for purposes of the Receivables

3



--------------------------------------------------------------------------------



 



Purchase Agreement on the date hereof (which application may be on a net,
non-cash basis) and the Agents and Purchasers agree to such application.
          3.3 Subject to the Seller’s receipt of the Transfer Price, the Seller
does hereby sell, assign, transfer and reconvey to each of the Originators, as
applicable, without recourse, representation or warranty, for the Transfer
Price, all of the Seller’s right, title and interest in and to the Reassignment
Assets, in each case to the Originator who initially sold, transferred, assigned
and/or contributed such Reassignment Assets. Each of the Agents and Purchasers
hereby consent to such sale, assignment, transfer and reconveyance.
          3.4 Each party hereto agrees that, at any time and from time to time,
upon the written request of any other party hereto, it will execute, authorize
and deliver such further documents and do such further acts and things as the
requesting party may reasonably request in order to effect the purposes of this
Section 3.
          4. Certain Representations. In order to induce the Agents and the
Purchasers to enter into this Amendment, each of the Companies hereby represents
and warrants to the Agents and the Purchasers that, both before and after giving
effect to the amendments contained in Section 2 hereof, (a) no Amortization
Event or Potential Amortization Event exists and is continuing as of the
Effective Date (as defined in Section 5 below), (b) each of the Agreements to
which such Company is a party, as amended hereby, constitutes the legal, valid
and binding obligations of such Company enforceable against such Company in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at law
and (c) each of such Company’s representations and warranties contained in each
of the Agreements to which it is a party is true and correct as of the Effective
Date as though made on such date (except for such representations and warranties
that speak only as of an earlier date).
          5. Effective Date. This Amendment shall become effective as of the
date first above written (the “Effective Date”) upon (a) receipt by the
Administrative Agent of counterparts of this Amendment, duly executed by each of
the parties hereto, and consented to by the Performance Guarantor in the space
provided below, (b) receipt by the Administrative Agent of an opinion of the
Originators’ counsel confirming that the reconveyance of the Reassignment Assets
contemplated by Section 3 above will not change the conclusions reached in the
true sale and substantive non-consolidation opinions rendered by Mayer, Brown &
Platt on October 31, 2000 and December 27, 2000, (c) receipt by the Co-Agent for
the Falcon Group of an Aggregate Reduction in the amount $9,184,000, which
constitutes the ratable portion of the Transfer Price payable to the Falcon
Group and (d) receipt by the Co-Agent for the Liberty Street Group of an
Aggregate Reduction in the amount $7,216,000, which constitutes the ratable
portion of the Transfer Price payable to the Liberty Street Group. The parties
hereto acknowledge and agree that the payment of such Aggregate Reductions on
the date hereof shall satisfy the application of the Transfer Price as
Collections as provided in Section 3.2 above.
          6. Ratification. Except as expressly modified hereby, each of the
Agreements, as amended hereby, is hereby ratified, approved and confirmed in all
respects.

4



--------------------------------------------------------------------------------



 



          7. Reference to Agreement. From and after the Effective Date hereof,
each reference in the Agreements to “this Agreement”, “hereof”, or “hereunder”
or words of like import, and all references to the Agreements in any and all
agreements, instruments, documents, notes, certificates and other writings of
every kind and nature shall be deemed to mean the Agreements, as amended by this
Amendment.
          8. Costs and Expenses. The Seller agrees to pay all reasonable costs,
fees, and out-of-pocket expenses (including reasonable attorneys’ fees and time
charges of attorneys for the Agents, which attorneys may be employees of an
Agent) incurred by the Agent in connection with the preparation, execution and
enforcement of this Amendment.
          9. CHOICE OF LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.
          10. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Amendment as of the
date first above written.
FALCON ASSET SECURITIZATION COMPANY LLC
By:JPMorgan Chase Bank, N.A., its Attorney-in-fact

         
By:
Name:
  /s/ John M. Kuhns
 
John M. Kuhns    
Title:
  Executive Director    

JPMORGAN CHASE BANK, N.A., as a Committed Purchaser, as Falcon Agent and as
Administrative Agent

         
By:
  /s/ John M. Kuhns
 
   
Name:
  John M. Kuhns    
Title:
  Executive Director    

LIBERTY STREET FUNDING LLC

         
By:
  /s/ Jill A. Russo    
 
 
 
   
Name:
  Jill A. Russo    
Title:
  Vice President    

[SIGNATURE PAGE TO OMNIBUS AMENDMENT #3]





--------------------------------------------------------------------------------



 



THE BANK OF NOVA SCOTIA, as a Committed Purchaser and as Liberty Street Agent

         
By:
  /s/ J. Alan Edwards
 
   
Name:
  J. ALAN EDWARDS    
Title:
  MANAGING DIRECTOR    

[SIGNATURE PAGE TO OMNIBUS AMENDMENT #3]





--------------------------------------------------------------------------------



 



TENNECO AUTOMOTIVE RSA COMPANY, a Delaware corporation

         
By:
  /s/ John E. Kunz
 
   
Name:
  John E. Kunz    
Title:
  President    

TENNECO AUTOMOTIVE OPERATING COMPANY INC.,
a Delaware corporation

         
By:
  /s/ Gary Silha
 
   
Name:
  Gary Silha    
Title:
  Assistant Treasurer    

THE PULLMAN COMPANY,
a Delaware corporation

         
By:
  /s/ John E. Kunz
 
   
Name:
  John E. Kunz    
Title:
  Vice President — Treasurer & Tax    

By its signature below, the undersigned hereby consents to the terms of the
foregoing Amendment and hereby confirms that its Performance Undertaking remains
unaltered and in full force and effect:
TENNECO INC., a Delaware corporation

         
By:
  /s/ John E. Kunz
 
   
Name:
  John E. Kunz    
Title:
  Vice President — Treasurer & Tax    

[SIGNATURE PAGE TO OMNIBUS AMENDMENT #3]

